


Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of July 21,
2015 (the “Effective Date”) by and between FULL HOUSE RESORTS, INC., a Delaware
corporation (“Company”), and ELAINE L. GUIDROZ, an individual (“Executive”),
with respect to the following facts and circumstances:


RECITALS


Company desires to retain Executive as Vice President of Human Resources,
Secretary, General Counsel, and Compliance Officer of Company on the terms and
conditions set forth herein. Executive desires to be retained by Company in such
capacity, on the terms and conditions and for the consideration set forth below.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:


ARTICLE 1


EMPLOYMENT AND TERM


1.1     Employment; Position. Company agrees to engage Executive in the capacity
as Vice President of Human Resources, Secretary, General Counsel & Compliance
Officer of Company, and Executive hereby accepts such engagement by Company upon
the terms and conditions specified below.


1.2     Term. The term of this Agreement shall commence on the date hereof and
shall continue in force until July 21, 2018 or such earlier date that
Executive’s employment is terminated under Article 6 below (such period referred
to herein as the “Term”). Executive’s employment hereunder is terminable at will
by Company or by Executive at any time (for any reason or for no reason),
subject to the provisions of Article 6 below.


ARTICLE 2


DUTIES OF EXECUTIVE


2.1     Duties. Executive shall perform all the duties and obligations generally
associated with the position of Vice President of Human Resources, Secretary,
General Counsel and Compliance Officer, as chief legal officer with
responsibility for supervision of the legal, regulatory compliance and human
resource functions of the Company and its subsidiaries and any affiliates
thereof, subject to the control and supervision of the Chief Executive Officer,
and such other executive duties consistent with the foregoing as may be assigned
to her from time to time by the Chief Executive Officer of Company. Executive
shall report to the Chief Executive Officer and shall be appointed by the Board
of Directors (“Board”) as a corporate officer of the Company at all times during
the Term. Executive shall perform the services contemplated herein faithfully,
diligently, to the best of her ability and in the best interests of Company.
Executive shall devote all his business time and efforts to the rendition of
such services, subject to and as provided in Section 2.3 below. Executive shall,
at all times, perform such services in compliance with, and to the extent of her
authority, shall to the best of her ability cause the Company to be in
compliance with, any and all laws, rules and regulations applicable to Company
of which Executive is aware. Executive may rely on Company’s other executives,
outside lawyers and other appropriate professional advisors in connection with
such matters. Executive shall, at all times during the Term, in all material
respects adhere

1

--------------------------------------------------------------------------------




to and obey any and all written internal rules and regulations governing the
conduct of Company’s employees, as established or modified from time to time;
provided, however, in the event of any conflict between the provisions of this
Agreement and any such rules or regulations, the provisions of this Agreement
shall control.


2.2     Location of Services. Executive shall be permitted to maintain her
principal place of employment at Company’s operations located in Rising Sun,
Indiana, or alternatively at her residential home. Executive understands she
will be required to travel to Company’s various operations and corporate office
as part of her employment. Such locations include but are not limited to: Bay
St. Louis, Mississippi; Rising Sun, Indiana; Fallon, Nevada; Incline Village,
Nevada; and Las Vegas, Nevada.


2.3     Exclusive Service. Except as otherwise expressly provided herein,
Executive shall devote her entire business time, attention, energies, skills,
learning and best efforts to the business of Company. Executive may participate
in social, civic, charitable, religious, business, educational or professional
associations and serve on the boards of directors of companies, so long as such
participation does not materially interfere with the duties and obligations of
Executive hereunder. This Section 2.3, however, shall not be construed to
prevent Executive from making passive outside investments so long as such
investments do not require material time of Executive or otherwise interfere
with the performance of Executive’s duties and obligations hereunder. Executive
shall not make any investment in an enterprise that competes with Company
without the prior written approval of the Company after full disclosure of the
facts and circumstances; provided, however, that this sentence shall not
preclude Executive from owning up to one percent (1%) of any class of the
securities of a publicly-traded entity (a “Permissible Investment”). During the
Term, Executive shall not directly or indirectly work for or provide services to
or, except as permitted above, own an equity interest in any person, firm or
entity engaged in the casino gaming, card club or horse racing business. In this
regard, Executive acknowledges that the gaming industry is national in scope and
that accordingly this covenant shall apply throughout the United States.


2.4    Licensing. Executive shall apply for all applicable gaming licenses
within the time periods required by the applicable gaming regulatory bodies
governing the jurisdictions in which the Company and its subsidiaries do
business. Executive shall comply with all licensing requirements, including
gaming and law licenses, and Company policies governing the same. Company shall
bear all expenses incurred in connection with such applications, licenses and
continuing professional education and development requirements for such
licenses.


ARTICLE 3


COMPENSATION


3.1     Salary. In consideration for Executive’s services hereunder, Company
shall pay Executive an annual base salary (the “Base Salary”) at the rate of two
hundred thousand dollars and zero cents ($200,000.00) per year, payable in
accordance with Company’s regular payroll schedule from time to time, but no
less often than monthly (and less any deductions required for Social Security,
state, federal and local withholding taxes, and any other authorized or mandated
withholdings). During the Term, Executive may be eligible for annual review and
merit increase of Executive’s Base Salary; however, such merit increase of Base
Salary is not guaranteed and should the Company determine that Executive shall
not receive a merit increase for such applicable year, such decision shall not
constitute a material breach by the Company.


3.2     Bonus. Executive may be eligible to earn cash bonuses with respect to
each year of the Term during which Executive is employed under this Agreement
(an “Annual Bonus”), in an amount determined at the discretion of its Board of
Directors or its Compensation Committee, in consultation with the Chief
Executive Officer, as applicable, based on the performance of Company and
Executive. The Board

2

--------------------------------------------------------------------------------




or its Compensation Committee may take into consideration in determining such
Annual Bonus some or all of the following: Company’s overall profitability and
such profitability relative to its peers; the management of Company’s legal,
corporate governance, regulatory affairs, management of the Company’s human
capital, risk management and human resource and benefit programs, relationships
with regulators, employees and the communities in which Company operates; legal
and regulatory support provided to the Board and other executive management
related to projects, if any, in terms of the work product and timeliness of
legal and regulatory support, as we as the succession planning and
organizational development of its executives and employees; Executive’s overall
compensation relative to her peers; and any other factors that the Board or its
Compensation Committee determines to be appropriate. Subject to Section 6.5.3(b)
hereof, payment of any Annual Bonus(es), to the extent any Annual Bonus(es)
become payable, will be contingent upon Executive’s continued employment through
the applicable payment date, which shall occur on the date on which annual
bonuses are paid generally to Company’s senior executives (provided that such
bonuses shall in any event be paid no later than March 15 of the year following
the year in which the Annual Bonus was earned).


3.3     [Reserved].
 
ARTICLE 4


EXECUTIVE BENEFITS


4.1     Vacation. Executive shall be entitled to four (4) weeks’ vacation each
calendar year, without reduction in compensation. In the year of termination or
expiration of the contract, Executive shall be entitled to the same four (4)
weeks of vacation per year on a pro rata basis.


4.2     Company Employee Benefits. Executive shall be eligible to participate in
all employment benefits, including all group insurance for medical, dental,
vision, life, disability and pension plan benefits and any other benefits on the
same basis as they are available generally to other senior executives of Company
under Company personnel policies in effect from time to time. In the event that
Company’s group health plan or Executive’s alternative medical coverage not
provided by the Company (and elected by Executive in her sole discretion) does
not cover the annual physical examination of Executive and Executive’s spouse at
the clinic of Executive’s choice, Company shall bear the cost of such
examinations. Additionally, the Company shall bear reasonable travel costs, at a
clinic of Executive’s choice.


4.2.5.    Life and Disability Insurance. Subject to Executive satisfying any
medical underwriting requirements (including any required physical
examinations), Company shall use its reasonable business efforts to obtain and
maintain in full force and effect during the Term, a short term disability
policy, term life insurance issued by an insurance company(s) covering the life
of Executive for the benefit of her designated beneficiary(s) in the amount of
$200,000 and long-term disability insurance providing for a single sum
disability payment in an amount equal to $200,000 (collectively, the “Insurance
Policies”). In the event Executive desires to maintain Insurance Policies in
amounts in excess of $200,000 for each policy provided by the Company, Executive
may reimburse the Company for any difference in premium for the increase in said
policy.


4.3    [Reserved].


4.4     Indemnification. Executive shall have the benefit of indemnification to
the fullest extent permitted by applicable law, which indemnification shall
continue after the termination of this Agreement (for any reason) for such
period as may be necessary to continue to indemnify Executive for her acts
during the term hereof. Company shall defend Executive in connection with any
such claims and shall reimburse

3

--------------------------------------------------------------------------------




Executive’s directly incurred defense costs. Company shall cause Executive to be
covered by the current policies of director and officer liability insurance
covering directors and officers of Company, copies of which have been provided
to Executive, in accordance with their terms, to the maximum extent of the
coverage available for any director or officer of Company. Company shall use
commercially reasonable efforts to cause the current policies of directors and
officers liability insurance covering directors and officers of Company to be
maintained throughout the Term and for such period thereafter as may be
necessary to continue to cover acts of Executive during the term of her
employment (provided that Company may substitute therefor, or allow to be
substituted therefor, policies of at least the same coverage and amounts
containing terms and conditions which are, in the aggregate, no less
advantageous to the insured in any material respect).
    
ARTICLE 5


REIMBURSEMENT FOR EXPENSES


5.1     Executive shall be reimbursed by Company for all ordinary and necessary
expenses incurred by Executive in the performance of her duties or otherwise in
furtherance of the business of Company in accordance with the policies of
Company in effect from time to time. Reimbursement of expenses shall include but
not be limited to reasonable and ordinary for travel expenses, office equipment
and supplies to conduct business and fulfill Executive’s duties from her
residential home, and expenses related to professional development associations,
licensing and continuing education. Executive shall keep accurate and complete
records of all such expenses, including but not limited to, proof of payment and
purpose.


ARTICLE 6


TERMINATION


6.1     Termination for Cause or without Cause. Company shall have the right to
terminate Executive’s employment for Cause or without Cause. Each of the
following events shall constitute Cause.


6.1.1     Failure to Perform Duties. If Executive neglects to perform the
material duties of her employment under this Agreement in a professional and
businesslike manner after having received written notice specifying such failure
to perform and after the expiration following such notice of a period providing
a reasonable opportunity to perform such duties (or as soon thereafter as
practicable so long as Executive commences effectuation of such remedy within
such time period and diligently pursues such remedy to completion as soon as
possible).


6.1.2      Willful Breach. If Executive willfully commits a material breach of
this Agreement or a material willful breach of her fiduciary duty to Company.


6.1.3     Wrongful Acts. If Executive is convicted of a felony involving acts of
moral turpitude or commits fraud, misrepresentation, embezzlement or other acts
of material misconduct against Company (including violating or condoning the
violation of any material rules or regulations of gaming authorities which could
have a material adverse effect on Company) that would make the continuance of
her employment by Company materially detrimental to Company.


6.1.4    Disability. If Executive is physically or mentally disabled from the
performance of a major portion of her duties for a continuous period of 120 days
or greater, which determination shall be made in the reasonable exercise of
Company’s judgment, provided, however, if Executive’s disability is the result
of a serious health condition as defined by the federal Family and Medical Leave
Act or any

4

--------------------------------------------------------------------------------




equivalent, applicable state law (“FMLA”), Executive’s employment shall not be
terminated due to such disability at any time during or after any period of
FMLA-qualified leave except as permitted by FMLA. If there should be a dispute
between Company and Executive as to Executive’s physical or mental disability
for purposes of this Agreement, the question shall be settled by the opinion of
an impartial reputable physician or psychiatrist agreed upon by the parties or
their representatives, or if the parties cannot agree within ten days after a
request for designation of such party, then a physician or psychiatrist
designated by the Clark County Medical Association or equivalent association
located in metropolitan area of Cincinnati, Ohio. The certification of such
physician or psychiatrist as to the questioned dispute shall be final and
binding upon the parties hereto.


6.1.5     Failure To Be Licensed. If Executive fails to be licensed in all
jurisdictions in which Company or its subsidiaries has gaming facilities within
the date required by any gaming regulatory body in such jurisdiction, or if any
of such licenses shall be revoked or suspended at any time during the Term, then
Company may by written notice to Executive terminate the Agreement for Cause.


6.1.6    Executive dies.
                                   
6.2    [Reserved].


6.3    Termination by Executive. Executive shall have the right to terminate
Executive’s employment under this Agreement at any time without Good Reason by
giving notice of such termination to Company. In addition, Executive may
terminate her employment under this Agreement on thirty (30) days prior notice
to Company for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean and be limited to a material breach of this Agreement by Company (including
without limitation any material reduction in the compensation, authority or
duties of Executive in which Executive is no longer the Vice President of Human
Resources, Secretary, General Counsel and Compliance Officer of a publicly-held
company), or any relocation in which Executive can no longer maintain an office
at the Company’s operations in Rising Sun, Indiana or at her residential home
(without Executive’s consent) and the failure of Company to remedy such breach
within thirty (30) days after written notice (or as soon thereafter as
practicable so long as it commences effectuation of such remedy within such time
period and diligently pursues such remedy to completion as soon as possible).


6.4     Effectiveness on Notice. Any termination under this Section 6 (other
than death) shall be effective upon receipt of notice by Executive or Company,
as the case may be, of such termination or upon such other later date as may be
provided herein or specified by Company or Executive in the notice, except as
otherwise provided in this Section 6.


6.5    Effect of Termination.


6.5.1     Payment of Salary and Expenses Upon Termination. If Executive’s
employment with Company terminates for any reason, the Term shall terminate
concurrently therewith, and Company shall pay or cause to be paid to Executive
all earned but unpaid salary and accrued but unused vacation benefits (if any)
through the Termination Date (as defined below), payable within thirty (30) days
following the Termination Date, or such earlier date as required by applicable
law. In addition, promptly upon submission by Executive of her unpaid expenses
incurred prior to the Termination Date and owing to Executive pursuant to
Article 5, reimbursement for such expenses shall be made. In addition, Company
shall make all payments and fulfill its obligations provided in Section 4.4.


6.5.2     Termination for Cause. If Executive’s employment and the Term of this
Agreement are terminated for “Cause,” Executive shall not be entitled to receive
any payments other than

5

--------------------------------------------------------------------------------




as specified in Section 6.5.1; provided that Executive may exercise any vested
options and receive any benefits described in section 6.5.2(a).


(a)    Termination for Disability or Death. In the event of a termination under
Section 6.1.4 (for disability) or 6.1.6 (for death), Executive shall receive the
benefits under the life and long term disability insurance policies which
Company provides pursuant to Section 4.2.5. Eligibility and benefits with regard
to either insurance program shall be governed by the provisions of the insurance
program or policy and shall not be the responsibility of Company except that
Company has the obligation to purchase such insurance and make payments such
that the policies remain effective during the Term. In the event of a
termination under Section 6.1.4, the “Covenant Not to Compete” set forth in
Section 7.3 below shall not apply in any respect to Executive and the term of
the “No Hire Away Policy” in Section 7.4 shall be limited to six months from the
date of termination


6.5.3     Termination Without Cause or Termination by Executive for Good Reason.
If Company terminates Executive’s employment without Cause or Executive
terminates her employment for Good Reason, then following Executive’s Separation
from Service (as defined below) (such date, the “Termination Date”), in each
case subject to and conditioned upon compliance with Section 6.8 below (in
addition to amounts payable under Section 6.5.1 above):


(a)    Cash Severance. Executive shall be entitled to receive an amount equal to
the sum of (i) an amount equal to the average Annual Bonus earned by Executive
with respect to two (2) years immediately preceding the calendar year in which
the Termination Date occurs, adjusted pro rata for the portion of the year
worked by Executive between the immediately preceding January 1 and the
Termination Date, and (ii) one (1) year’s Base Salary (collectively, the
“Severance”), payable in substantially equal installments in accordance with
Company’s normal payroll procedures during the period commencing on the date of
Executive’s “separation from service” from Company (within the meaning of
Section 409A (as defined below) (a “Separation from Service”) and ending on the
first anniversary of the Termination Date provided, that no Severance payments
shall be made prior to the first payroll date occurring on or after the
thirtieth (30th) day following the date of such Separation from Service (such
payroll date, the “First Payroll Date”) (with amounts otherwise payable prior to
the First Payroll Date paid on the First Payroll Date without interest thereon);
provided, further, that if a Change in Control that constitutes a “change in
control event” within the meaning of Section 409A occurs within six (6) months
before the Termination Date, the amounts payable under this Section 6.5.3(a)
shall be paid in a lump-sum on the First Payroll Date.


(b)    Prior Year Bonus. Executive shall be entitled to receive any unpaid
Annual Bonus to which Executive would have become entitled for the calendar year
of Company that ends prior to the calendar year in which the Termination Date
occurs had Executive remained employed through the payment date, payable in a
single lump-sum payment on the date on which annual bonuses are paid to
Company’s senior executives generally for such calendar year, but in no event
later than March 15th of the calendar year immediately following the calendar
year in which the Termination Date occurs, with the actual date within such
period determined by Company in its sole discretion.


(c)    Benefits. Executive will also be entitled to receive health benefits
coverage for Executive and her dependents, and life and disability insurance
coverage for Executive, under the same or comparable plan(s) or arrangement(s)
under which Executive was covered immediately before her termination of
employment. Such health benefits and

6

--------------------------------------------------------------------------------




insurance coverage shall be paid for by Company to the same extent as if
Executive were still employed by Company, and Executive will be required to make
such payments as Executive would be required to make if Executive were still
employed by Company. The benefits provided under this Section 6.5.3(c) shall
continue until the earlier of (1) the first anniversary of the Termination Date
or (2) the date Executive becomes covered under any other group health plan or
group disability plan (as the case may be) not maintained by Company or any of
its subsidiaries; provided, however, that if such other group health plan
excludes any pre-existing condition that Executive or Executive’s dependents may
have when coverage under such group health plan would otherwise begin, coverage
under this Section 6.5.3(c) shall continue (but not beyond the period described
in clause (1) of this sentence) with respect to such pre-existing condition
until such exclusion under such other group health plan lapses or expires. In
the event Executive is required to make an election under Sections 601 through
607 of the Employee Retirement Income Security Act of 1974, as amended (commonly
known as COBRA) to qualify for the benefits described in this Section 6.5.3(c),
the obligations of Company and its subsidiaries under this Section 6.5.3(c)
shall be conditioned upon Executive’s timely making such an election.
Notwithstanding anything to the contrary contained herein, if any plan pursuant
to which such benefits are provided is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of
Section 409A under Treasury Regulation Section 1.409A-1(a)(5), or (ii) Company
is otherwise unable to continue to cover Executive under its group health plans
without incurring penalties (including without limitation, pursuant to Section
2716 of the Public Health Service Act or the Patient Protection and Affordable
Care Act), then, in either case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments over the continuation coverage period (or the remaining portion
thereof). In addition, Company shall continue to maintain each Insurance Policy
until the first anniversary of the Termination Date.


(d)    [Reserved].
 
(e)    The “Covenant Not to Compete” set forth in Section 7.3 below shall not
apply in any respect to Executive (except as the same may affect her entitlement
to payments under Section 6.5.3(a) hereof) and the term of the “No Hire Away
Policy” in Section 7.4 shall be limited to six months from the Termination Date.


Notwithstanding the foregoing, it shall be a condition to Executive’s right to
receive the amounts provided for in Sections 6.5.3(a) - (d) hereof that
Executive (or Executive’s estate or beneficiaries, if applicable) execute and
deliver to Company an effective release of claims in substantially the form
attached hereto as Exhibit A (the “Release”) within twenty-one (21) days (or, to
the extent required by law, forty-five (45) days) following the Termination Date
and that Executive (or Executive’s estate or beneficiaries, if applicable) not
revoke such Release during any applicable revocation period. In addition,
Company shall execute a general release of claims in substantially the form
attached hereto as Exhibit B. Should Executive compete with Company or its
subsidiaries prior to the end of first anniversary of the Termination Date in a
manner that would have violated Section 7.3 but for the effect of Section
6.5.3(e), Executive shall not be entitled to receive any additional payments
from Company under this Section 6.5.3 with respect to periods after the
commencement of any such competitive activity or otherwise and all such
remaining obligations shall be extinguished.


6.6.    Suspension. In lieu of terminating Executive’s employment hereunder for
Cause under Section 6.1, Company shall have the right, at its sole election, to
suspend the performance of duties by

7

--------------------------------------------------------------------------------




Executive under this Agreement during the continuance of events or circumstances
under Section 6.1 for an aggregate of not more than 30 days during the Term (the
“Default Period”) by giving Executive written notice of Company’s election to do
so at any time during the Default Period. Company shall have the right to extend
the Term beyond its normal expiration date by the period(s) of any
suspension(s). Company’s exercise of its right to suspend the operation of this
Agreement shall not preclude Company from subsequently terminating Executive’s
employment hereunder. Executive shall not render services to any other person,
firm or corporation in the casino business during any period of suspension.
Executive shall be entitled to continued compensation and benefits pursuant to
the provisions of this Agreement during the Default Period.


6.7    [Reserved].
    
6.8    Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under Section 6.5.3 hereof, shall be paid
to Executive during the six (6)-month period following Executive’s Separation
from Service if Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”).
If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first business day following the end of such six (6)-month
period (or such earlier date upon which such amount can be paid under Section
409A without resulting in a prohibited distribution, including as a result of
Executive’s death), Company shall pay Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to Executive during
such period.
ARTICLE 7


CONFIDENTIALITY


7.1     Nondisclosure of Confidential Material. In the performance of her
duties, Executive may have access to confidential records, including, but not
limited to, legal matters, contractual agreements, development, marketing,
organizational, financial, managerial, administrative and sales information,
data, specifications and processes presently owned or at any time hereafter
developed or used by Company or its agents or consultants that is not otherwise
part of the public domain (collectively, the “Confidential Material”); provided,
however, that financial information shall not be considered Confidential
Information after the expiration of one year following termination of
Executive’s employment, and all other information shall not be considered
Confidential Information after the expiration of two years following termination
of Executive’s employment. All such Confidential Material is considered secret
and is disclosed to Executive in confidence. Executive acknowledges that the
Confidential Material constitutes proprietary information of Company which draws
independent economic value, actual or potential, from not being generally known
to the public or to other persons who could obtain economic value from its
disclosure or use, and that Company has taken efforts reasonable under the
circumstances, of which this Section 7.1 is an example, to maintain its secrecy.
Except in the performance of her duties to Company or as required by a court
order, Executive shall not, directly or indirectly for any reason whatsoever,
disclose, divulge, communicate, use or otherwise disclose any such Confidential
Material, unless such Confidential Material ceases to be confidential because it
has become part of the public domain (not due to a breach by Executive of her
obligations hereunder). Executive shall also take all reasonable actions
appropriate to maintain the secrecy of all Confidential Information. All
records, lists, memoranda, correspondence, reports, manuals, files, drawings,
documents, equipment, and other tangible items (including computer software),
wherever located, incorporating the Confidential Material, which Executive shall
prepare, use or encounter, shall be and remain Company’s sole and exclusive
property and shall be included in the Confidential Material. Upon termination of
this Agreement, or whenever requested by Company or discovered by Executive,
Executive

8

--------------------------------------------------------------------------------




shall promptly use her best efforts to deliver to Company any and all of the
Confidential Material, not previously delivered to Company, that is in the
possession or under the control of Executive. Provided that Executive returns
all Confidential Materials as required by this provision, this provision shall
not apply to the use by Executive of information that Executive knows or has
learned in the course of her employment by Company and that Executive cannot
avoid using in the course of her duties in any subsequent employment.


7.2     Assignment of Intellectual Property Rights. Any ideas, processes,
know-how, copyrightable works, mask works, trade or service marks, trade
secrets, inventions, developments, discoveries, improvements and other matters
that may be protected by intellectual property rights, that relate to Company’s
business and are the results of Executive’s efforts during the Term
(collectively, the “Executive Work Product”), whether conceived or developed
alone or with others, and whether or not conceived during the regular working
hours of Company, shall be deemed works made for hire and are the property of
Company. In the event that for whatever reason such Executive Work Product shall
not be deemed a work made for hire, Executive agrees that such Executive Work
Product shall become the sole and exclusive property of Company, and Executive
hereby assigns to Company her entire right, title and interest in and to each
and every patent, copyright, trade or service mark (including any attendant
goodwill), trade secret or other intellectual property right embodied in
Executive Work Product. Company shall also have the right, in its sole
discretion to keep any and all of Executive Work Product as Company’s
Confidential Material. The foregoing work made for hire and assignment
provisions are and shall be in consideration of this agreement of employment by
Company, and no further consideration is or shall be provided to Executive by
Company with respect to these provisions. Executive agrees to execute any
assignment documents Company may require confirming Company’s ownership of any
of Executive Work Product. Executive also waives any and all moral rights with
respect to any such works, including without limitation any and all rights of
identification of authorship and/or rights of approval, restriction or
limitation on use or subsequent modifications.


7.3     Covenant Not to Compete. In the event this Agreement is terminated by
Company for Cause under Section 6.1 above, or by Executive without Good Reason,
then for a period of one (1) year after the Termination Date, Executive shall
not, directly or indirectly, work for or provide services to, or own an equity
interest (except for a Permissible Investment) in any person, firm or entity
engaged in the casino gaming, card club or horse racing business which competes
against Company in any “market” in which Company owns, operates or has commenced
substantive development plans and/or construction plans (“Plans”) for a casino,
card club or horse racing facility. For purposes of this Agreement, “market”
shall be defined as the area within a 100 mile radius of any casino, card club
or horse racing facility owned or operated by Company or in which the Company
has developed Plans. Design or development of a casino, card club or horse
racing facility that does not operate during the non-compete period does not
constitute competition. Notwithstanding the foregoing, nothing contained in this
Section shall be in conflict with the professional rules of conduct in any
jurisdiction in which the Executive is licensed to practice law, and in the
event of such conflict, any applicable rules of professional conduct shall
control.


7.4     No Hire Away Policy. In the event this Agreement is terminated prior to
the normal expiration of the Term, either by Company for Cause under Section 6.1
above, or by Executive without Good Reason, then for a period of one year after
the Termination Date, Executive shall not, directly or indirectly, for herself
or on behalf of any entity with which he is affiliated or employed, hire any
person known to Executive to be an employee of Company or any of its
subsidiaries (or any person known to Executive to have been such an employee
within six months prior to such occurrence unless such employee was laid-off or
terminated by Company). Executive shall not be deemed to hire any such person so
long as he did not directly or indirectly engage in or encourage such hiring.



9

--------------------------------------------------------------------------------




7.5     Non-Solicitation of Customers. During the Term and for a period of one
year thereafter, or for a period of one year after the earlier termination of
this Agreement prior to the expiration of the Term, and regardless of the reason
for such termination (whether by Company or Executive), Executive shall not use
customer lists or Confidential Material to solicit any customers of Company or
its subsidiaries or any of their respective casinos or card clubs, or knowingly
encourage any such customers to leave Company’s casinos or card clubs or
knowingly encourage any such customers to use the facilities or services of any
competitor of Company or its subsidiaries.


7.6     Irreparable Injury. The promised service of Executive under this
Agreement and the other promises of this Article 7 are of special, unique,
unusual, extraordinary, or intellectual character, which gives them peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in an action at law.


7.7    Remedies for Breach. Executive agrees that money damages will not be a
sufficient remedy for any breach of the obligations under this Article 7 and
Article 2 hereof and that Company shall be entitled to injunctive relief (which
shall include, but not be limited to, restraining Executive from directly or
indirectly working for or having an ownership interest (except for a Permissible
Investment in any person engaged in the casino, gaming or horse racing
businesses) which violates this Agreement) and to specific performance as
remedies for any such breach. Executive agrees that Company shall be entitled to
such relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of proving actual damages and
without the necessity of posting a bond or making any undertaking in connection
therewith. Any such requirement of a bond or undertaking is hereby waived by
Executive and Executive acknowledges that in the absence of such a waiver, a
bond or undertaking might otherwise be required by the court. Such remedies
shall not be deemed to be the exclusive remedies for any breach of the
obligations in this Article 7, but shall be in addition to all other remedies
available at law or in equity.
  
ARTICLE 8


FEES AND COSTS


8.1    Fees and Costs. The prevailing party in any litigation which results from
disagreements between Company and Executive regarding this Agreement, as
determined by the courts, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party’s costs, expenses, and attorneys’
fees. Such reimbursement, however, shall be limited to the lesser of the total
amount expended by either party.


ARTICLE 9


MISCELLANEOUS


9.1    Representations. Executive hereby represents and warrants to Company that
(a) Executive is entering into this Agreement voluntarily and that the
performance of Executive’s obligations hereunder will not violate any agreement
between Executive and any other person, firm, organization or other entity, and
(b) Executive is not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or other party that would be violated by
Executive’s entering into this Agreement and/or providing services to Company
pursuant to the terms of this Agreement. Company represents that Company has all
corporate authority and all actions have been taken for it to enter into this
Agreement, that this Agreement will not violate the terms

10

--------------------------------------------------------------------------------




of any other material agreements to which it is a party, and that the signatory
to this Agreement on Company’s behalf has all required corporate authority to
bind Company to this Agreement.
     
9.2     Amendments. The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.


9.3    Entire Agreement. This Agreement constitutes the total and complete
agreement of the parties and supersedes all prior and contemporaneous
understandings and agreements heretofore made, and there are no other
representations, understandings or agreements.


9.4     Counterparts. This Agreement may be executed in one of more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument. Signatures delivered on
electronically transmitted documents shall be effective to bind the signatory as
though such documents were delivered in physical form.


9.5    Severability. Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by a court of
competent jurisdiction to be invalid or unenforceable, the court finding such
invalidity or unenforceability shall modify or reform this Agreement to give as
much effect as possible to the terms and provisions of this Agreement. Any term
or provision which cannot be so modified or reformed shall be deleted and the
remaining terms and provisions shall continue in full force and effect.


9.6     Waiver or Delay. The failure or delay on the part of Company or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof. A waiver, to be effective, must be in writing
and signed by the party making the waiver. A written waiver of default shall not
operate as a waiver of any other default or of the same type of default on a
future occasion.


9.7     Successors and Assigns. This Agreement shall be binding on and shall
inure to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.


9.8     No Assignment or Transfer. Neither this Agreement nor any of the rights,
benefits, obligations or duties hereunder may be assigned or transferred by
Executive or by Company (except that Company may assign this Agreement to any
affiliate of Company and this Agreement shall inure to the benefit of and be
binding upon any successor of Company which may acquire, directly or indirectly,
by merger, consolidation, purchase, or otherwise, all or substantially all of
the assets of Company, and Executive may transfer her rights under section 3.3
and the associated agreements for no consideration in connection with estate
planning and in accordance with applicable law). Any prohibited, purported
assignment or transfer by Executive shall be void.


9.9    Necessary Acts. Each party to this Agreement shall perform any further
acts and execute and deliver any additional agreements, assignments or documents
that may be reasonably necessary to carry out the provisions or to effectuate
the purpose of this Agreement.


9.10    Governing Law. This Agreement and all subsequent agreements between the
parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Nevada.


9.11     Notices. All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or 4 days after mailing, if mailed to the party

11

--------------------------------------------------------------------------------




to whom notice is to be given by certified or registered mail, return receipt
requested, postage prepaid, and properly addressed to the party at her address
set forth as follows or any other address that any party may designate by
written notice to the other parties:


To Executive: at Executive’s most recent address on the records of Company


To Company:


Full House Resorts, Inc.
Attn: Chief Executive Officer
4670 South Fort Apache Road, Suite 190
Las Vegas, NV 89147
Telephone: 702. 221. 7800
Facsimile: 702. 221. 8101


with copy to:
Steven Stokdyk
Latham and Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071
Telephone: 213. 485. 1234
Facsimile: 213. 891. 8763


9.12    Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if Company determines, in its good faith judgment, that any transfer
or deemed transfer of funds hereunder is likely to be construed as a personal
loan prohibited by Section 13(k) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”), then such transfer or deemed transfer shall not be made to the extent
necessary or appropriate so as not to violate the Exchange Act and the rules and
regulations promulgated thereunder.


9.13    Section 409A of the Code.


9.13.1    To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder (together, “Section 409A”).
Notwithstanding any provision of this Agreement to the contrary, if Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A, Company shall work in good faith with Executive to
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that Company determines are necessary or appropriate to avoid
the imposition of taxes under Section 409A, including without limitation,
actions intended to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A, and/or (ii) comply with the requirements of Section
409A; provided, however, that this Section 9.13.1 shall not create an obligation
on the part of Company to adopt any such amendment, policy or procedure or take
any such other action, nor shall Company have any liability for failing to do
so.


9.13.2    Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments. To the
extent permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed “nonqualified deferred

12

--------------------------------------------------------------------------------




compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any
other applicable exception or provision of Section 409A.


9.13.3    To the extent that any payments or reimbursements provided to
Executive under this Agreement are deemed to constitute compensation to
Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.


9.14     Headings and Captions. The headings and captions used herein are solely
for the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.


9.15     Construction. All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.


9.16    Counsel. Executive has been advised by Company that she should consider
seeking the advice of counsel in connection with the execution of this Agreement
and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate. Company shall reimburse Executive for the
reasonable fees and expenses of Executive’s counsel in connection with this
Agreement.


9.17     Withholding of Compensation. Executive hereby agrees that Company may
deduct and withhold from the compensation or other amounts payable to Executive
hereunder or otherwise in connection with Executive’s employment any amounts
required to be deducted and withheld by Company under the provisions of any
applicable Federal, state and local statute, law, regulation, ordinance or
order.




[SIGNATURE PAGE FOLLOWS]

13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.


 
FULL HOUSE RESORTS, INC.,
 
a Delaware corporation
 
 
By:
/s/ Daniel R. Lee
Name:
Daniel R. Lee
Title:
President, Chief Executive Officer and Director
 
 
 
 
 
EXECUTIVE
 
 
By:
/s/ Elaine L. Guidroz
Name:
Elaine L. Guidroz










14

--------------------------------------------------------------------------------




EXHIBIT A


GENERAL RELEASE
    
For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Full House Resorts, Inc., a Delaware
corporation (the “Company”) and each of its partners, subsidiaries, associates,
affiliates, successors, heirs, assigns, agents, directors, officers, and
employees, of and from any and all manner of action or actions, cause or causes
of action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liability, claims, demands, damages, losses, costs, attorneys’ fees or
expenses, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which the undersigned now has or may hereafter
have against the Releasees, or any of them, by reason of any matter, cause, or
thing whatsoever from the beginning of time to the date hereof. The Claims
released herein include, without limiting the generality of the foregoing, any
Claims in any way arising out of, based upon, or related to the employment or
termination of employment of the undersigned by the Releasees, or any of them;
any alleged breach of any express or implied contract of employment; any alleged
torts or other alleged legal restrictions on Releasees’ right to terminate the
employment of the undersigned; and any alleged violation of any federal, state
or local statute or ordinance including, without limitation, Title VII of the
Civil Rights Act of 1964, the Age Discrimination In Employment Act, the
Americans With Disabilities Act, and the Nevada Fair Employment Practices Act.
Notwithstanding the foregoing, this general release (the “Release”) shall not
operate to release any rights or claims of the undersigned (i) to payments or
benefits under Sections 4.4, 5, 6, 8.1, and Article 9 of that certain Employment
Agreement, effective as of July 21, 2015, between Full House, Inc. and the
undersigned (the “Employment Agreement”), (ii) to payments or benefits under any
equity award agreement between the undersigned and Company, (iii) with respect
to Article V of the Employment Agreement, (iv) to accrued or vested benefits the
undersigned may have, if any, as of the date hereof under any applicable plan,
policy, practice, program, contract or agreement with Company, (v) to any
Claims, including claims for indemnification and/or advancement of expenses,
arising under any indemnification agreement between the undersigned and Company
or under the bylaws, certificate of incorporation of other similar governing
document of Company, or (vi) to any Claims which cannot be waived by an employee
under applicable law.


IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:


(A)    EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;


(B)    EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND


(C)    EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.


The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer. It is the

A-1

--------------------------------------------------------------------------------




intention of the parties that this indemnity does not require payment as a
condition precedent to recovery by the Releasees against the undersigned under
this indemnity.


The undersigned agrees that if Executive hereafter commences any suit arising
out of, based upon, or relating to any of the Claims released hereunder or in
any manner asserts against Releasees, or any of them, any of the Claims released
hereunder, then the undersigned agrees to pay to Releasees, and each of them, in
addition to any other damages caused to Releasees thereby, all attorneys’ fees
incurred by Releasees in defending or otherwise responding to said suit or
Claim.


The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.
IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, ____.


 
 
 
Elaine L. Guidroz








A-2

--------------------------------------------------------------------------------




EXHIBIT B


GENERAL RELEASE
    
For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, which are set forth in that certain Employment Agreement, dated
July 21, 2015 (the “Employment Agreement”) between Full House Resorts, Inc. (the
“Company”) and Elaine L. Guidroz (“Executive”), the Company, for itself and for
(a) its subsidiaries, related and affiliated companies, (b) its predecessors,
successors and assigns (c) its current and past officers and directors, and (d)
its agents and employees, and in each case does hereby release and forever
discharge the “Releasees” hereunder, consisting of Executive and her heirs and
assigns, of and from any and all manner of action or actions, cause or causes of
action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liability, claims, demands, damages, losses, costs, attorneys’ fees or
expenses, of any nature whatsoever, fixed or contingent that are known as of the
date hereof (hereinafter called “Claims”), which the Company or any of its
subsidiaries, related and affiliated companies, predecessors, successors,
assigns, current and past officers and directors, agents and employees now have
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof. Notwithstanding the foregoing, this General Release shall not operate to
release any Claims which the undersigned may have relating to or arising out of
(i) Executive’s intentional, willful or reckless misconduct, (ii) Executive’s
fraud or breach of fiduciary duty or (iii) claims the Company does not know or
suspect to exist in its favor as of the date hereof (the “Unreleased Claims”).


The Company represents and warrants that there has been no assignment or other
transfer of any interest in any Claim (other than Unreleased Claims) which it
may have against the Releasees, or any of them. The Company agrees that if it or
any of its subsidiaries, related and affiliated companies, predecessors,
successors, assigns, current and past officers and directors, agents and
employees hereafter commences any suit arising out of, based upon, or relating
to any of the Claims released hereunder or in any manner asserts against
Releasees, or any of them, any of the Claims released hereunder, then the
Company agrees to pay to Releasees, and each of them, in addition to any other
damages caused to Releasees thereby, all reasonable attorneys’ fees incurred by
Releasees in defending or otherwise responding to said suit or Claim.


The Company further understands and agrees that neither the payment of any sum
of money nor the execution of this Release shall constitute or be construed as
an admission of any liability whatsoever by the Releasees, or any of them, who
have consistently taken the position that they have no liability whatsoever to
the Company.


IN WITNESS WHEREOF, the Company has executed this Release as of this ___ day of
________, 20__.


 
 
FULL HOUSE RESORTS, INC.
 
 
 
 
By:
 
 
Its:
President and Chief Executive Officer




B-1